     CASE 0:18-cr-00251-DWF-KMM Document 30 Filed 01/16/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                )   Criminal No. 18-251 (DWF/KMM)
                                          )
       v.                  Plaintiff,     )
                                          )   MOTION FOR TRANSPORT AND
 CHASE MACAULEY                           )   VISITATION
 ALEXANDER,                               )
                                          )
                         Defendant.


       The Defendant, Chase Macauley Alexander, by and through his attorney, hereby

respectfully moves the Court for an Order directing the U.S. Marshal Service to transport

Mr. Alexander to the St. Paul Federal Courthouse on January 23, 2019 so that Mr.

Alexander may meet with his mother in the secure U.S. Marshal holding area.

       Mr. Alexander is twenty years old, but has been under the care of mental health

professionals since the age of thirteen. He is currently under a civil commitment in the

state of Minnesota through the Dakota County Courts, civil case no. 19HA-PR-17-489.

Mr. Alexander was originally civilly committed on October 19, 2017 for his mental

disability and the commitment was continued after a six-month review hearing on April

12, 2018. At the time of his arrest on October 23, 2018, Mr. Alexander was living in a

group home for mentally disabled adults. He has been detained since that time.

       As part of his mental disability, Mr. Alexander is very guarded and does not

communicate with individuals he does not know and trust. He is medicated, but continues

to struggle with communication and responding to questions. While Counsel believes that

Mr. Alexander is competent to proceed under the minimum legal standard of mental

incompetency set forth in Dusky v. United States, 362 U.S. 402, (1960), and the Insanity
     CASE 0:18-cr-00251-DWF-KMM Document 30 Filed 01/16/19 Page 2 of 2



Reform Act (IRA), 18 U.S.C. §4142(a), communication with Mr. Alexander has been

very difficult. Thus, while Mr. Alexander is mentally competent under Dusky, he

nevertheless has a significantly impaired capacity to assist in his case.

       Both Counsel and Mr. Alexander’s mother are hoping that a private visit between

Mr. Alexander and his mother in a visitation room, typically used by attorneys, would

help. Thus far, Mr. Alexander has only been able to see and speak with his mother

through the video visitation system at the Sherburne County Jail.

       For these reasons, Counsel is requesting that Mr. Alexander be brought to the United

States Federal Courthouse in St. Paul by the U.S. Marshal Service so that he may have a

private one-on-one visit with his mother. The government does not oppose this request.



 Dated: January 15, 2019                          Respectfully submitted,

                                                  s/Shannon Elkins

                                                  SHANNON ELKINS
                                                  Attorney No. 332161
                                                  Attorney for Defendant
                                                  Office of the Federal Defender
                                                  107 U.S. Courthouse
                                                  300 South Fourth Street
                                                  Minneapolis, MN 55415




                                              2
